DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed June 29, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulovic et al. (6,046,543).
In regard to claim 1, Bulovic et al. teach a light emitting diode (LED) stack for a display, comprising:  a first LED sub-unit 31R/32R/33R configured to emit a first colored 
In regard to claim 2, Bulovic et al. teach the first, second, and third LED sub-units (31R/32R/33R, 31G/32G/33G, 31B/32B/33B) comprising first, second, and third LED stacks, respectively (Figure 2, columns 4-5, lines 58-67 and 1-59, respectively).
In regard to claim 3, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 4, Bulovic et al. teach the first colored light R having a longer wavelength than the second colored light G; and the second colored light G having a longer wavelength than the third colored light B (as can be noted by the length each light travels) (Figure 2, columns 4-5, lines 58-67 and 1-59, respectively).
In regard to claim 5, Bulovic et al. teach the first, second, and third colored light R/G/B being red light, green light, and blue light, respectively (Figure 2, columns 4-5, lines 58-67 and 1-59, respectively).
.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9-22 are objected to as being dependent upon objected claims 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to light emitting diode (LED) stacks:
Chang et al. (US 10,559,557 B2)		Ide et al. (US 9,018,834 B2)
Kim et al. (US 8,563,144 B2)		Lee et al. (US 2019/0053347 A1)
Ohshima et al. (US 2009/0189834 A1)	Osawa et al. (US 2016/0359143 A1)
Park et al. (US 10,686,149 B2)		Zhang et al. (US 10,811,475 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
October 28, 2020